 1
 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
 9
10    JTH TAX LLC (d/b/a LIBERTY TAX                     Case No. C20-329RSM
      SERVICE) and SIEMPRETAX+ LLC,
11                                                       ORDER DENYING MOTION TO
                    Plaintiffs,                          CONTINUE DEADLINE FOR RESPONSE
12                                                       TO MOTION FOR SUMMARY
13                     v.                                JUDGMENT

14    LORRAINE MCHUGH, RICHARD
      O’BRIEN, and KVC ENTERPRISES LLC,
15
16                Defendants.

17
            This matter comes before the Court on Defendants’ Motion to Continue Deadline for
18
19   Response to Motion for Summary Judgment. Dkt. #70. Plaintiff SiempreTax+ LLC filed a

20   Motion for Partial Summary Judgment on June 4, 2021. Dkt. #67. Plaintiff’s Motion was noted
21
     for consideration on July 2, 2021, making the response brief due on June 28. LCR 7(d)(3). On
22
     July 2, 2021, Defendants filed the instant Motion, a single page, requesting “a continuance of 21
23
24   days from today’s date to respond to Plaintiff’s motion.” Dkt. #70 at 1. Defendants state,

25   “[o]ver the course of the last month, Plaintiff’s [sic] counsel has been in intensive preparation
26   for two back-to-back jury trials in King County Superior Court…” and that “[t]he preparation
27
     and execution periods for these two trials has been intensive, and has overlapped with
28

     ORDER DENYING MOTION TO CONTINUE DEADLINE FOR RESPONSE TO MOTION
     FOR SUMMARY JUDGMENT - 1
     Defendant’s response period for the present Motion for Summary Judgment.” Id. There is no
 1
 2   attached declaration.

 3          This is not Defendants’ first time failing to respond to a Motion in this case, and the
 4
     Court has previously warned Defendants on this topic. See Dkt. #66 at 3 (“Defendants have
 5
     played a dangerous game in failing to file an opposition brief.”).
 6
 7          “A motion for relief from a deadline should, whenever possible, be filed sufficiently in

 8   advance of the deadline to allow the court to rule on the motion prior to the deadline.” LCR
 9   7(j). Parties should not assume that the motion will be granted and must comply with the
10
     existing deadline unless the court orders otherwise.” Id.
11
            The Court finds that it can rule on the instant Motion without waiting for responsive
12
13   briefing. Defendants do not even attempt to set forth good cause for failing to file the instant

14   Motion in advance of the deadline at issue. Defendants also fail to set forth good cause for
15   granting the requested relief. Defendants’ one or two sentences about being busy with other
16
     legal matters, with no attached declaration, fails to adequately explain the situation and instead
17
     demonstrates a lack of care in this matter.
18
19          Given all of the above, and having reviewed the relevant briefing and the remainder of

20   the record, the Court hereby finds and ORDERS that Defendants’ Motion to Continue Deadline
21
     for Response to Motion for Summary Judgment, Dkt. #70, is DENIED.
22
            DATED this 6th day of July, 2021.
23


                                                   A
24
25
                                                   RICARDO S. MARTINEZ
26                                                 CHIEF UNITED STATES DISTRICT JUDGE
27
28

     ORDER DENYING MOTION TO CONTINUE DEADLINE FOR RESPONSE TO MOTION
     FOR SUMMARY JUDGMENT - 2
